OPINION — AG — ** MEMORANDUM ** IT IS MY PERSONAL VIEW, IN CONSIDERATION OF THAT PART OF 74 O.S.H. 458, WHICH READS, " THE LEGISLATIVE COUNCIL MAY EMPLOY SUCH ASSISTANTS AS IT MAY DEEM DESIRABLE, AND ITS APPROPRIATION PERMITS, IN THE PREPARATION OF A PROGRAM OF LEGISLATION * * * " THE STATE LEGISLATIVE COUNCIL HAS AUTHORITY, IF THERE ARE AVAILABLE FUNDS IN THE APPROPRIATION, TO EMPLOY QUALIFIED PERSONS TO PREPARE OR DRAFT PROPOSED LEGISLATIVE MEASURES TO BE CONSIDERED BY THE COUNCIL FOR POSSIBLE INTRODUCTION AT THE ENSUING SESSION OF THE OKLAHOMA LEGISLATURE. CITE: 74 O.S.H. 500.2, 74 O.S.H. 500.5 (FRED HANSEN)